UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1873


ANTHONY LEE MCNAIR,

                      Plaintiff - Appellant,

          v.

ROBERT A. EVAN,

                      Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Louise W. Flanagan,
District Judge. (4:12-cv-00069-FL)


Submitted:   November 13, 2012            Decided: November 15, 2012


Before NIEMEYER, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Lee McNair, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Anthony Lee McNair appeals the district court’s order

dismissing his civil action without prejudice as frivolous and

as barred by the terms of a pre-filing injunction. *     We have

reviewed the record and find no reversible error.    Accordingly,

we grant leave to proceed in forma pauperis and affirm for the

reasons stated by the district court.   McNair v. Evan, No. 4:12-

cv-00069-FL (E.D.N.C. July 4 & 11, 2012).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                         AFFIRMED




     *
       Generally, orders dismissing complaints without prejudice
are interlocutory and not appealable.     Domino Sugar Corp. v.
Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.
1993) (holding that an order dismissing a complaint without
prejudice is a final, appealable order only if “no amendment [to
the complaint] could cure the defects in the . . . case”
(internal quotation marks omitted)). However, orders dismissing
actions or cases without prejudice are appealable.       Chao v.
Rivendell Woods, Inc., 415 F.3d 342, 345 (4th Cir. 2005). Where
a district court’s dismissal is without prejudice, we evaluate
the particular grounds for dismissal to determine whether the
appellant could save his action by amending the complaint. Id.
We find that the district court’s order is an appealable order
because the defects in McNair’s proposed complaint must be cured
by something other than an amendment.



                                  2